This cause came on for further consideration upon the filing by relator, Cincinnati Bar Association, of a motion for an order to show cause. Respondent, Patrick E. Moeves, was ordered to appear before this court on January 18, 2011. Respondent did not appear as ordered. On January 26, 2011, this court found Patrick E. Moeves in contempt for failure to comply with this court’s order of September 16, 2008 and ordered that determination of the appropriate punishment will be made when this court is provided with information necessary to determine the status of the criminal proceedings against the respondent in the state of Kentucky, Kenton County District Court.
Upon consideration of relator’s submission of the Indictment and Arraignment Order from the Kenton Circuit Court in respondent’s criminal case, it is ordered that imposition of a penalty in this matter will be made upon the relator’s filing of the final order in the case of Kentucky v. Moeves, case No. ll-CR-00163, currently pending in the Kenton Circuit Court, First Division.